DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 6-10, 12-13, and 17-18 are pending and Claims 1-4, 6-10, and 12-13 have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Amendment
In the amendment dated 12/14/2021, the following has occurred: Claims 1, 6, and 8 have been amended; Claims 5, 11, and 14-16 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the amendments have overcome the 112 rejection set forth in the previous action.

Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an underside of the mounting plate including a spike having a spike aperture for receipt of a spike mount”, however the specification, as well as claims 9 and 10, state: “An upper side 28 of the mounting plate 14 includes a securing aperture 30, a mounting spike aperture 32 and two paralell wall portion receptacles 34, 36.” – As such it is clear that applicant did not have possession of a mounting plate with a spike having a spike aperture as the plate itself comprises said aperture.
Claims 2-4, 6-10, and 12-13 are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the bracket insert and the mounting plate, as well as the relationship between these elements and the adjustable fastener and mounting spikes. As the claims are directed towards a bracket structure, a clear recitation of how each of the components are related to form said structure is required.
Claim 2 recites the limitation "the bend" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the wall portion receptacles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 3-4, 6-8, and 12 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US Patent No. 1,370,817).
Regarding Claim 1, Jackson discloses a curtain rod bracket comprising: a bracket insert (Jackson: Fig. 3; 5, 8), a distal end of the bracket insert comprising a cradle portion; a mounting plate (Jackson: Fig. 3; 10) configured for mounting on a horizontal mounting surface on top of a window casing, an underside of the mounting plate including a spike (Jackson: Fig. 3; 13) having a spike aperture (Jackson: Annotated Fig. 3; A) for receipt of a spike mount (intended use; see note), the spike configured to aid in an initial positioning and securing of the mounting plate along the horizontal mounting surface; an adjustable fastener (Jackson: Fig. 1; 17); and mounting spikes (Jackson: Pg. 1, Ln. 96-102). [Note: The current language does not require a spike opening to receive a spike mount, only the capability. Furthermore, additional references have been found disclosing this feature, see Susnow (US Patent No. 2,570,731) and Rabe (US Patent No. 2,293,919) cited in the PTO-892.]
Claim 2, Jackson discloses the curtain rod bracket of claim 1 wherein the bracket insert (Jackson: Fig. 3; 5, 8) is bent, resulting in two sections on either side of the bend.
Regarding Claim 4, Jackson discloses the curtain rod bracket of claim 2 wherein the two sections comprise: a wall section (Jackson: Fig. 3; 5) and an extension section (Jackson: Fig. 3; 8).
Regarding Claim 8, Jackson discloses the curtain rod bracket of claim 4 wherein the mounting plate (Jackson: Fig. 3; 10) comprises an upper side.


    PNG
    media_image1.png
    505
    596
    media_image1.png
    Greyscale

I: Jackson; Annotated Fig. 3

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 1,370,817).
Regarding Claim 3, Jackson discloses the curtain rod bracket of claim 2 but fails to explicitly disclose a bracket insert bend that is 93⁰.
Jackson discloses the claimed invention, except for the specific angle recited in claim 3. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was filed to use the 93⁰ angle for the bracket in Jackson with the motivation of providing a dimension that better conforms to a supported item, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (US Patent No. 910,273) in view of Jackson (US Patent No. 1,370,817).
Regarding Claim 1, Dougherty discloses a curtain rod bracket comprising: a bracket insert (Dougherty: Fig. 1-2; 7-10), a distal end of the bracket insert comprising a cradle portion (Dougherty: Fig. 1-2; 10); a mounting plate (Dougherty: Fig. 1-2; 1) configured for mounting on a horizontal mounting surface on top of a window casing; an adjustable fastener (Dougherty: Annotated Fig. 2; F); and mounting spikes (Dougherty: Pg. 1, Ln. 104-110; Pg. 2, Ln. 1-4).
Jensen fails to disclose an underside of the mounting plate including a spike having a spike aperture for receipt of a spike mount; the spike configured to aid in an initial positioning and securing of the mounting plate along the horizontal mounting surface. However, Jackson teaches an underside of a mounting plate including a spike (Jackson: Fig. 3; 13) having a spike aperture (Jackson: Annotated Fig. 3; A) for receipt of a spike mount; the spike configured to aid in an initial positioning and securing of the mounting plate along a horizontal mounting surface.
Dougherty and Johnson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. curtain and shade mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting plate in Dougherty with the spike and spike aperture from Jackson, with a reasonable expectation of success, in order to provide a means of securing the bracket into position prior to the insertion of additional fasteners (Jackson: Pg. 1, Ln. 96-102), thereby making the mounting process easier.
Regarding Claim 2, Dougherty, as modified, teaches the curtain rod bracket of claim 1 wherein the bracket insert (Dougherty: Fig. 1-2; 7-10) is bent, resulting in two sections on either side of the bend.
Regarding Claim 4, Dougherty, as modified, teaches the curtain rod bracket of claim 2 wherein the two sections comprise: a wall section (Dougherty: Annotated Fig. 2; W) and an extension section (Dougherty: Annotated Fig. 2; E).
Claim 6, Dougherty, as modified, teaches the curtain rod bracket of claim 4 wherein the cradle portion (Dougherty: Fig. 1-2; 10) includes an aperture configured to receive the adjustable fastener (Dougherty: Annotated Fig. 2; F).
Regarding Claim 7, Dougherty, as modified, teaches the curtain rod bracket of claim 6 wherein the cradle portion (Dougherty: Fig. 1-2; 10) is configured to receive a curtain rod.
Regarding Claim 8, Dougherty, as modified, teaches the curtain rod bracket of claim 4 wherein the mounting plate (Dougherty: Fig. 1-2; 1) comprises an upper side.


    PNG
    media_image2.png
    631
    727
    media_image2.png
    Greyscale

II: Dougherty; Annotated Fig. 2

Claims 1-2, 4, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US Patent No. 2,545,147) in view of Jackson (US Patent No. 1,370,817).
Regarding Claim 1, Jensen discloses a curtain rod bracket comprising: a bracket insert (Jensen: Fig. 1; 14, 16-18), a distal end of the bracket insert comprising a cradle portion (Jensen: Fig. 1; 14); a mounting plate (Jensen: Fig. 1; 7) configured for mounting on a horizontal mounting surface on top of a window casing; an adjustable fastener (Jensen: Fig. 1; 19); and mounting spikes (Jensen: Fig. 1; 12).
Jensen fails to disclose an underside of the mounting plate including a spike having a spike aperture for receipt of a spike mount; the spike configured to aid in an initial positioning and securing of the mounting plate along the horizontal mounting surface. However, Jackson teaches an underside of a mounting plate including a spike (Jackson: Fig. 3; 13) having a spike aperture (Jackson: Annotated Fig. 3; A) for receipt of a spike mount; the spike configured to aid in an initial positioning and securing of the mounting plate along a horizontal mounting surface.
Jensen and Johnson are analogous because they are from the same field of endeavor or a similar problem solving area e.g. curtain and shade mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting plate in Jensen with the spike and spike aperture from Jackson, with a reasonable expectation of success, in order to provide a means of securing the bracket into position prior to the insertion of additional fasteners (Jackson: Pg. 1, Ln. 96-102), thereby making the mounting process easier.
Regarding Claim 2, Jensen, as modified, teaches the curtain rod bracket of claim 1 wherein the bracket insert (Jensen: Fig. 1; 14, 16-18) is bent, resulting in two sections on either side of the bend.
Claim 4, Jensen, as modified, teaches the curtain rod bracket of claim 2 wherein the two sections comprise: a wall section (Jensen: Fig. 1; 18) and an extension section (Jensen: Fig. 1; 16).
Regarding Claim 8, Jensen, as modified, teaches the curtain rod bracket of claim 4 wherein the mounting plate (Jensen: Fig. 1; 7) comprises an upper side.
Regarding Claim 9, Jensen, as modified, teaches the curtain rod bracket of claim 8 wherein the upper side of the mounting plate (Jensen: Fig. 1; 7) includes a securing aperture (Jensen: Fig. 1; aperture receiving element 12), a mounting spike aperture (Jackson: Annotated Fig. 3; A) and parallel wall portion receptacles (Jensen: Fig. 1; 13).
Regarding Claim 10, Jensen, as modified, teaches the curtain rod bracket of claim 8 wherein the upper side of the mounting plate includes a securing aperture (Jensen: Fig. 1; aperture receiving element 12), a mounting spike aperture (Jackson: Annotated Fig. 3; A) and a wall portion receptacle (Jensen: Fig. 1; 13).
Regarding Claim 12, Jensen, as modified, teaches the curtain rod bracket of claim 9 wherein the securing aperture (Jensen: Fig. 1; aperture receiving element 12) is configured to receive a tack.
Regarding Claim 13, Jensen, as modified, teaches the curtain rod bracket of claim 9 wherein the wall portion receptacles (Jensen: Fig. 1; 13) are configured to receive the wall section (Jensen: Fig. 1; 18) of the bracket insert (Jensen: Fig. 1; 14, 16-18).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 3631           

/Muhammad Ijaz/Primary Examiner, Art Unit 3631